                                                                             FILED
                                                                          IN CLERK'S OFFICE
                                                                      US DISTRICT COURT E.D.N.Y.

UNITED STATES DISTRICT COURT
                                                                      *           2 2^0 i,
EASTERN DISTRICT OF NEW YORK
                                                                       BROOKLYN OFFICE
LAQUAN DEVOTA HARRIS,

                         Plaintiff,                             MEMORANDUM AND ORDER
                                                                19-CV-6844(AMD)(LB)
                         -against-

KIMBERLY ERASER; TD BANK,

                         Defendants.
                                                          X

ANN M.DONNELLY,United States District Judge:

          On December 2, 20\9,pro se plaintiff LaQuan D. Harris brought this action under 28

U.S.C. § 1331. (ECF No. 1.)' He claims that the defendants did not properly notarize a

promissory note. {Id. at 4-5.) The plaintiffs request to proceed informa pauperis(ECF No. 2)

is granted solely for the purposes of this order. For the reasons that follow, the complaint is

dismissed. The plaintiff is granted 30 days leave from the entry of this order to file an amended

complaint.

                                      STANDARD OF REVIEW


          Under 28 U.S.C. § 1915(e)(2)(B), a district court must dismiss an informa pauperis

action when the action "(i) is frivolous or malicious;(ii) fails to state a claim on which relief may

be granted; or (iii) seeks monetary relief against a defendant who is immune from such relief."

A district court has the inherent power to dismiss a case sua sponte if it determines that the

action is frivolous. See Fitzgerald v. First East Seventh Street Tenants Corp., 221 F.3d 362,363-

64(2d Cir. 2000).




'         The Court refers to the page numbers assigned by the Court's Electronic Case Filing("ECF")
system.
        Although pro se pleadings are held "to less stringent standards than formal pleadings

drafted by lawyers," Hughes v. Rowe,449 U.S. 5,9(1980), a complaint must nevertheless plead

"enough facts to state a claim to relief that is plausible on its face." Bell Atlantic Corp. v.

Twombly.,550 U.S. 544,570(2007). A pro se plaintiff must also "still comply with the relevant

rules of procedural and substantive law, including establishing that the court has subject matter

jurisdiction over the action."^//y v. Sukkar, 128 F. App'x 194,195(2d Cir. 2005). Ifsubject

matter jurisdiction is absent, the district court must dismiss the complaint regardless ofthe merits

ofthe underlying action. See Nowak v. Ironworkers Local 6 Pension Fund,81F. 3dll82, 1188

(2d Cir. 1996); see also Arbaugh v. Y & HCorp.,546 U.S. 500,514(2006).

                                           DISCUSSION

        Kimberly Fraser is the manager of a local branch of TD Bank located on Marcy Avenue

in Brooklyn. (ECF No. 1 at 2.) The plaintiff seems to allege that the defendants "failed to

follow protocol" when the plaintiff tried to have the bank notarize a promissory note worth six

million dollars. The plaintiff claims he planned to use this promissory note to buy a house. {Id.

at 6.) The plaintiff states that the defendants owe him six million dollars. {Id.)

       Federal courts do not have jurisdiction over every kind of case. Federal jurisdiction

exists only where the action presents a federal question, or where the parties are of diverse

citizenship—meaning that they are citizens of different states—and the amount in controversy

exceeds $75,000.00. See 28 U.S.C. §§ 1331-32. "The party invoking federal jurisdiction bears

the burden of establishing thatjurisdiction exists." Conyers v. Rossides, 558 F.3d 137,143(2d

Cir. 2009)(quoting Lujan v. Defenders of Wildlife, 504 U.S. 555,561 (1992)). To assert federal

question jurisdiction—^as the plaintiff has alleged here—^the pleadings must set forth "a colorable
claim 'arising under' the Constitution or laws ofthe United States." Arbaugh v. Y & H Corp.,

546 U.S. 500,513 (2006).

          The plaintiff brings this action under the Court's federal question jurisdiction, but his

complaint does not raise any colorable claim with a basis in federal law. See Beneficial Nat7

Bankv. Anderson, 539 U.S. 1,12(2003)(the "well-pleaded-complaint rule" provides that

"federal jurisdiction exists only when a federal question is presented on the face ofthe plaintiffs

properly pleaded complaint.")(citation omitted). The complaint alleges that the defendants

failed to follow protocol in notarizing a promissory note for plaintiff. (ECF No. 1 at 6). Even

reading the pro se complaint liberally, the complaint does not raise a federal question under 28

U.S.C. § 1331.

          The plaintiff does not invoke diversity jurisdiction and there is no allegation that the

parties are of diverse citizenship. Additionally,"[a] party invoking the jurisdiction ofthe federal

court has the burden of proving that it appears to a 'reasonable probability' that the claim is in

excess ofthe statutory jurisdictional amount." Chase Manhattan Bank, N.A. v. Am. Nat'I Bank

and Trust Co. ofChicago, 93 F.3d 1064,1070(2d Cir. 1996)(quoting Tongkook Am., Inc. v.

Shipton Sportswear Co., 14 F.3d 781, 784(2d Cir. 1994)). Despite the plaintiffs claim that he is

entitled to $6 million in damages, he fails to plead any plausible facts that suggest a 'reasonable

probability' that he can recover that amount in this action to meet the statutory jurisdictional

requirement. See id. at 1070(holding that a plaintiff must also show that amount-in-controversy

is nonspeculative in order to satisfy the statutory requirement). As a result, even under the most

liberal construction, the plaintiff has not presented a valid basis for federal jurisdiction over his

claims.
        Moreover,the complaint does not describe the basis for the plaintiffs federal cause of

action against the named defendants, or the defendants' direct involvement in the allegations set

forth in the complaint. Thus,the complaint also fails to satisfy the requirements set out in Rule

8, which requires a plaintiff to provide a short, plain statement of his claim against each

defendant. See Ashcroft v. IqbaU 556 U.S. 662,678(2009)(Rule 8 "demands more than an

unadorned,the-defendant-unlawfully-harmed-me accusation."). A court may dismiss a

complaint that is "so confused, ambiguous, vague or otherwise unintelligible that its true

substance, if any, is well disguised." Salahuddin v. Cuomo, 861 F.2d 40,42(2d Cir. 1988). A

pleading that only "tenders naked assertions devoid offurther factual enhancement" will not

suffice. Iqbal, 556 U.S. at 678 (internal citations and alterations omitted). A plaintiff must

provide enough facts to allow the defendant to understand what the plaintiff is complaining about

and whether there is a legal basis for recovery. See Twombly,550 U.S. at 556.

                                          CONCLUSION


        Accordingly,the complaint is dismissed without prejudice for lack of subject matter

jurisdiction. Fed. R. Civ. P. 12(h)(3). The Court is reluctant to allow the plaintiff an opportunity

to file an amended complaint because this is the sixth complaint the plaintiff has filed in this

Court, and the second one against employees ofa local bank branch. Four ofthe plaintiffs prior

cases have been dismissed sua sponte and one has been transferred to another court.^




^       See Harris v. Scola, No. 19-CV-5059(AMD)(LB)(dismissed on Sept. 20,2019 for lack of
subject matter jurisdiction); Harris v. Reynolds, No. 19-CV-4818(AMD)(LB)(dismissed on Sept. 20,
2019 for lack of subject matterjurisdiction); Harris v. Giorgio et at.. No. 19-CV-5714(AMD)(LB)
(dismissed on November 5,2019 for lack of subject matterjurisdiction); Harris v. Faster et al. No. 18-
CV-5896(AMD)(LB)(transferred to the U.S. District Court for the Southern District of New York on
Oct. 24,2018)and Harris v. Washington, No. 18-CV-6376(AMD)(LB)(dismissed on Nov. 15, 2018 for
failure to comply with Rule 8 and for failure to state a claim).
        Nevertheless, out of an abundance of caution, the plaintiff is granted 30 days from the

entry of this order to file an amended complaint. See Cruz v. Gomez, 202 F.3d 593(2d Cir.

2000). All proceedings are stayed for thirty days or until further order of the Court. If the

plaintiff chooses to file an amended complaint, the complaint must comply with Rule 8(a) of the

Federal Rules of Civil Procedure by stating the basis for federal jurisdiction and the factual

allegations supporting the plaintiffs claims against each defendant. The amended complaint

must be captioned "Amended Complaint" and bear the same docket number as this order. If the

plaintiff fails to comply with this order within the time allowed or cure the deficiencies discussed

herein,judgment will enter. I also caution the plaintiff that "[i]f a litigant has a history offiling

vexatious, harassing or duplicative lawsuits, courts may impose sanctions, including restrictions

on future access to the judicial system." Hong Mai Sa v. Doe,406 F.3d 155, 158(2d Cir. 2005)

(internal quotation marks omitted).

       The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal would not be taken

in good faith and therefore informa pauperis status is denied for purpose of an appeal.

Coppedge v. United States, 269 U.S. 438,444-45 (1962).



SO ORDERED.

                                                         s/Ann M. Donnelly
                                                       ANN M. DONNELLY
                                                       United States District Judge




Dated: Brooklyn, New York
       January 2, 2020
